Almand, Chief Justice.
This appeal is from an order in a habeas corpus proceeding remanding the petitioner to the custody of the Warden of Georgia State Prison.
The appellee has filed a motion to dismiss the appeal on the ground that the issues in the case are moot in that the appellant is no longer in the custody of the appellee or the State *301Board of Corrections in that he was released on special reprieve on November 25, 1970. This motion is supported by the affidavit of the Detainer Administrator of the State Board of Corrections. Held:
Submitted January 11, 1971
Decided February 15, 1971.
Melvin Wayne Shook, pro se.
The facts in the motion not being controverted by the appellant the same is sustained and the appeal is

Dismissed.


All the Justices concur.